--------------------------------------------------------------------------------

Exhibit 10.1

 
KIRBY CORPORATION
 
2000 NONEMPLOYEE DIRECTOR STOCK PLAN
 
ARTICLE I
GENERAL
 
Section 1.1.               Purpose.  The purpose of this Plan is to advance the
interests of Kirby Corporation, a Nevada corporation (the “Company”), by
providing an additional incentive to attract and retain qualified and competent
directors, upon whose efforts and judgment the success of the Company is largely
dependent, through the encouragement of stock ownership in the Company by such
persons.
 
Section 1.2.               Definitions.  As used herein, the following terms
shall have the meaning indicated:
 
(a)                                       “Award” means a grant under this Plan
in the form of an Option or Restricted Stock.
 
(b)                                       “Board” means the Board of Directors
of the Company.
 
(c)                                       “Change in Control”  means the
occurrence of any of the following events:
 
(i)                Any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended) becomes the
beneficial owner, directly or indirectly, of voting securities representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding voting securities or, if a person is the beneficial owner, directly
or indirectly, of voting securities representing thirty percent (30%) or more of
the combined voting power of the Company’s outstanding voting securities as of
the date a particular Award is granted, such person becomes the beneficial
owner, directly or indirectly, of additional voting securities representing ten
percent (10%) or more of the combined voting power of the Company’s then
outstanding voting securities;
 
(ii)              During any period of twelve (12) months, individuals who at
the beginning of such period constitute the Board cease for any reason to
constitute a majority of the Directors unless the election, or the nomination
for election by the Company’s stockholders, of each new Director was approved by
a vote of at least a majority of the Directors then still in office who were
Directors at the beginning of the period;
 
(iii)             (A) Any consolidation or merger of the Company or any
Subsidiary that results in the holders of the Company’s voting securities
immediately prior to the consolidation or merger having (directly or indirectly)
less than a majority ownership interest in the outstanding voting securities of
the surviving entity immediately after the consolidation or merger, (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
or (C) the liquidation or dissolution of the Company;
 

--------------------------------------------------------------------------------

(iv)             The stockholders of the Company accept a share exchange, with
the result that stockholders of the Company immediately before such share
exchange do not own, immediately following such share exchange, at least a
majority of the voting securities of the entity resulting from such share
exchange in substantially the same proportion as their ownership of the voting
securities outstanding immediately before such share exchange; or
 
(v)              Any tender or exchange offer is made to acquire thirty percent
(30%) or more of the voting securities of the Company, other than an offer made
by the Company, and shares are acquired pursuant to that offer.
 
For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.
 
(d)                                      “Code” means the Internal Revenue Code
of 1986, as amended.
 
(e)                                      “Committee” means the Compensation
Committee, if any, appointed by the Board.
 
(f)                                        “Compensation Plan” means the written
plan or program in effect from time to time, as approved by the Board, which
sets forth the compensation to be paid to Eligible Directors.
 
(g)                                       “Date of Grant” means the date on
which an Option or Restricted Stock is deemed granted to an Eligible Director as
specified in this Plan.
 
(h)                                      “Director” means a member of the Board.
 
(i)                                        “Eligible Director” means a Director
who is not an employee of the Company or a Subsidiary.
 
(j)                                        “Existing Plan” means the 2000
Nonemployee Director Stock Option Plan as adopted by the Board on September 22,
2000 and as amended through April 24, 2012.
 
(k)                                       “Fair Market Value” of a Share means
the closing price on the New York Stock Exchange on the day of reference.  If
the Shares are not listed for trading on the New York Stock Exchange, the Fair
Market Value on the date of reference shall be determined by any fair and
reasonable means prescribed by the Committee.
 
(l)                                         “Nonincentive Stock Option” means an
option that is not an incentive stock option as defined in Section 422 of the
Internal Revenue Code of 1986, as amended.
 
(m)                                     “Option” means any option granted under
this Plan.
 
2

--------------------------------------------------------------------------------

(n)                                      “Optionee” means a person to whom a
stock option is granted under this Plan or any successor to the rights of such
person under this Plan by reason of the death of such person.
 
(o)                                      “Payment Date” means the last day of a
calendar quarter.
 
(p)                                       “Plan” means this 2000 Nonemployee
Director Stock Plan for Kirby Corporation.
 
(q)                                      “Restricted Stock” means Shares granted
under this Plan that are subject to restrictions described in Article III and
the Compensation Plan.
 
(r)                                       “Share” means a share of the common
stock, par value ten cents ($0.10) per share, of the Company.
 
(s)                                      “Subsidiary” means any corporation
(other than the Company) in any unbroken chain of corporations beginning with
the Company if, at the time of the granting of the Option, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
 
Section 1.3.              Total Shares and Limitations.
 
(a)                                      The maximum number of Shares that may
be issued under this Plan shall be One Million Five Hundred Thousand (1,500,000)
Shares, which may be from Shares held in the Company’s treasury or from
authorized and unissued Shares.  If any Award granted under the Plan shall
terminate, expire or be cancelled or surrendered as to any Shares, new Options
may thereafter be granted covering such Shares or such Shares may thereafter be
issued as Restricted Stock.  All Share numbers in the Plan reflect the 2-for-1
split of the common stock of the Company effected on May 31, 2006.
 
(b)                                      The maximum aggregate number of Shares
that may be issued upon the exercise of Options granted pursuant to Section 2.3
or as Restricted Stock pursuant to Section 3.3 shall be Ten Thousand (10,000)
Shares.
 
ARTICLE II
STOCK OPTIONS
 
Section 2.1.              Grant of Options.  Options shall be granted to
Eligible Directors as provided in Section 2.2 and may be granted in the
discretion of the Committee as provided in Section 2.3.  All Options shall be
Nonincentive Stock Options.  Each Option shall be evidenced by an option
agreement containing such terms deemed necessary or desirable by the Committee
that are not inconsistent with the Plan or any applicable law.  Neither the Plan
nor any Option shall confer upon any person any right to continue to serve as a
Director.
 
Section 2.2.              Election to Receive Options.  If the Compensation Plan
permits Eligible Directors to elect to receive an Option in lieu of all or part
of Director fees otherwise payable in cash, each Eligible Director who has
properly and timely made such election as provided in the Compensation Plan
shall be granted an Option for a number of Shares equal to (i) the amount of the
fee such Eligible Director elects to receive in the form of an Option divided by
(ii) the Fair Market Value of a Share on the Date of Grant multiplied by (iii)
3, with the result rounded to the nearest whole Share.
 
3

--------------------------------------------------------------------------------

Section 2.3.              Discretionary Grant of Options.  The Committee may in
its discretion grant Options to Eligible Directors in addition to the Options
granted pursuant to Section 2.2.
 
Section 2.4.               Option Price.  The option price per Share for any
Option shall be the Fair Market Value on the Date of Grant.
 
Section 2.5.               Date of Grant.
 
(a)                                      The Date of Grant of an Option granted
under Section 2.2 shall be the second business day after the Company’s first
quarter earnings conference call following the election by the Eligible Director
pursuant to the Compensation Plan to receive the Option in lieu of cash fees,
except that, for a newly elected Eligible Director, the Date of Grant shall be
the date of his or her election to receive an Option in lieu of cash fees.
 
(b)                                      The Date of Grant of an Option granted
under Section 2.3 shall be the date on which the Committee takes formal action
to grant the Option or such later date as may be specified by the Committee when
granting the Option.
 
Section 2.6.              Vesting.
 
(a)                                       An Option granted under Section 2.2
shall become exercisable on the Payment Date(s) following the Date of Grant as
provided in this Section 2.6(a).  The number of Shares as to which an Option
granted under Section 2.2 will become exercisable on each Payment Date after the
Date of Grant shall equal the number of Shares subject to the Option divided by
the number of Payment Dates occurring after the Date of Grant and before the
first anniversary of the most recent annual meeting of stockholders of the
Company.
 
(b)                                      An Option granted under Section 2.3
shall become exercisable six months after the Date of Grant.
 
(c)                                       Notwithstanding the other provisions
of this Section 2.6, (i) an Option shall only become exercisable as provided in
this Section 2.6 if the Optionee is a Director at the time the Option would
otherwise become exercisable and (ii) upon the occurrence of a Change in
Control, all Options outstanding at the time of the Change in Control shall
become immediately exercisable.
 
Section 2.7.               Term of Options.  The portion of an Option that is
exercisable shall automatically and without notice terminate upon the earlier of
(a) one (1) year after the Optionee ceases to be a Director for any reason or
(b) ten (10) years after the Date of Grant of the Option.  The portion of an
Option that is not exercisable shall automatically and without notice terminate
at the time the Optionee ceases to be a Director for any reason.
 
4

--------------------------------------------------------------------------------

Section 2.8.               Exercise of Options.  Any Option may be exercised in
whole or in part to the extent exercisable in accordance with Section 2.6.  An
Option shall be deemed exercised when (i) the Company has received written
notice of such exercise in accordance with the terms of the Option and (ii) full
payment of the aggregate option price of the Shares as to which the Option is
exercised has been made.  Unless further limited by the Committee in any Option,
the option price of any Shares purchased shall be paid solely in cash, by
certified or cashier’s check, by money order, by personal check or with Shares
owned by the Optionee for at least six months, or by a combination of the
foregoing.  If the option price is paid in whole or in part with Shares, the
value of the Shares surrendered shall be their Fair Market Value on the date
received by the Company.
 
Section 2.9.               Adjustment of Shares.
 
(a)                                       If at any time while the Plan is in
effect or unexercised Options are outstanding, there shall be any increase or
decrease in the number of issued and outstanding Shares through the declaration
of a stock dividend or through any recapitalization resulting in a stock split,
combination or exchange of Shares, then and in such event:
 
(i)                appropriate adjustment shall be made in the maximum number of
Shares then subject to being optioned under the Plan, and the numbers of Options
to be granted under Sections 2.2 and 2.3, so that the same proportion of the
Company’s issued and outstanding Shares shall continue to be subject to being so
optioned, and
 
(ii)               appropriate adjustment shall be made in the number of Shares
and the exercise price per Share thereof then subject to any outstanding Option,
so that the same proportion of the Company’s issued and outstanding Shares shall
remain subject to purchase at the same aggregate exercise price.
 
(b)                                     In the event of a merger, consolidation
or other reorganization of the Company in which the Company is not the surviving
entity, the Board or the Committee may provide for any or all of the following
alternatives: (i) for Options to become immediately exercisable, (ii) for
exercisable Options to be cancelled immediately prior to such transaction, (iii)
for the assumption by the surviving entity of the Plan and the Options, with
appropriate adjustments in the number and kind of shares and exercise prices or
(iv) for payment in cash or stock in lieu of and in complete satisfaction of
Options.
 
(c)                                      Any fractional shares resulting from
any adjustment under this Section 2.9 shall be disregarded and each Option shall
cover only the number of full shares resulting from such adjustment.
 
(d)                                      Except as otherwise expressly provided
herein, the issuance by the Company of shares of its capital stock of any class,
or securities convertible into shares of capital stock of any class, either in
connection with direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of or
exercise price of Shares then subject to outstanding Options granted under the
Plan.
 
5

--------------------------------------------------------------------------------

(e)                                      Without limiting the generality of the
foregoing, the existence of outstanding Options granted under the Plan shall not
affect in any manner the right or power of the Company to make, authorize or
consummate (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger or consolidation of the Company; (iii) any issue by the Company of debt
securities, or preferred or preference stock that would rank above the Shares
subject to outstanding Options; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the assets
or business of the Company; or (vi) any other corporate act or proceeding,
whether of a similar character or otherwise.
 
Section 2.10.            Transferability of Options. Each Option shall provide
that such Option shall not be transferable by the Optionee otherwise than by
will or the laws of descent and distribution and that so long as an Optionee
lives, only such Optionee or his guardian or legal representative shall have the
right to exercise such Option.
 
Section 2.11.            Issuance of Shares.  No person shall be, or have any of
the rights or privileges of, a stockholder of the Company with respect to any of
the Shares subject to any Option unless and until such Shares (whether in
certificated or in book entry or other electronic form) shall have been issued
and delivered to such person.  As a condition of any transfer of Shares, the
Committee may obtain such agreements or undertakings, if any, as it may deem
necessary or advisable to assure compliance with any provision of the Plan, any
agreement or any law or regulation including, but not limited to, the following:
 
(a)                                       a representation, warranty or
agreement by the Optionee to the Company, at the time any Option is exercised,
that the Optionee is acquiring the Shares for investment and not with a view to,
or for sale in connection with, the distribution of any such Shares; and
 
(b)                                      a representation, warranty or agreement
to be bound by any restrictions that are, in the opinion of the Committee,
necessary or appropriate to comply with the provisions of any securities law
deemed by the Committee to be applicable to the issuance of the Shares.
 
ARTICLE III
RESTRICTED STOCK
 
Section 3.1.              Grants of Restricted Stock.  Restricted Stock shall be
granted to Eligible Directors as provided in Sections 3.2 and 3.3 and may be
granted in the discretion of the Committee as provided in Section 3.4.  Each
Restricted Stock grant shall be evidenced by an agreement containing such terms
deemed necessary or desirable by the Committee that are not inconsistent with
the Plan or any applicable law.  No grant of Restricted Stock shall confer upon
any person any right to continue to serve as a Director.
 
Section 3.2.               Automatic Annual Grants.  Following each annual
meeting of stockholders of the Company, each Eligible Director shall
automatically be granted $167,500 in value of Restricted Stock, except that an
Eligible Director elected between annual stockholder meetings shall be granted a
prorated dollar value of restricted stock for the year in which he or she is
first elected.  The number of shares of Restricted Stock granted will be equal
to (a) the dollar value divided by (b) the Fair Market Value on the Date of
Grant multiplied by (c) 1.2, with the result then rounded to the nearest whole
share.
 
6

--------------------------------------------------------------------------------

Section 3.3.               Election to Receive Restricted Stock.  If the
Compensation Plan permits Eligible Directors to elect to receive Restricted
Stock in lieu of all or part of Director fees otherwise payable in cash, each
Eligible Director who has properly and timely made such election as provided in
the Compensation Plan shall automatically be granted a number of Shares of
Restricted Stock equal to (i) the amount of the fee such Eligible Director
elects to receive in the form of Restricted Stock divided by (ii) the Fair
Market Value of a Share on the Date of Grant multiplied by (iii) 1.2, with the
result rounded to the nearest whole Share.
 
Section 3.4.               Discretionary Grant of Restricted Stock.  The
Committee may in its discretion grant Restricted Stock to Eligible Directors in
addition to Restricted Stock granted pursuant to Sections 3.2 and 3.3.
 
Section 3.5.               Date of Grant.
 
(a)                                      The Date of Grant of Restricted Stock
granted under Section 3.2 shall be the second business day after the Company’s
first quarter earnings conference call, except that for an Eligible Director
elected between annual stockholder meetings, the Date of Grant shall be
determined as follows:
 
(i)                If the Eligible Director is elected at a regular quarterly
meeting of the Board, the Date of Grant shall be the second business day after
the Company’s earnings conference call for the immediately preceding quarter.
 
(ii)              If the Eligible Director is elected at any other time, the
Date of Grant shall be the date of his or her election.
 
(b)                                      The Date of Grant of Restricted Stock
granted under Section 3.3 shall be the second business day after the Company’s
first quarter earnings conference call following the election by the Eligible
Director pursuant to the Compensation Plan to receive the Restricted Stock in
lieu of cash fees, except that, for a newly elected Eligible Director, the Date
of Grant shall be the date of his or her election to receive Restricted Stock in
lieu of cash fees.
 
(c)                                      The Date of Grant of Restricted Stock
granted under Section 3.4 shall be the date on which the Committee takes formal
action to grant the Restricted Stock.
 
Section 3.6.              Vesting.
 
(a)                                      Restricted Stock granted under Section
3.2 shall vest six months after the Date of Grant.
 
(b)                                      Restricted Stock granted under Section
3.3 shall vest on the Payment Date(s) following the Date of Grant as provided in
this Section 3.6(b).  The number of Shares of Restricted Stock granted under
Section 3.3 that will vest on each Payment Date after the Date of Grant shall
equal the number of Shares of Restricted Stock granted divided by the number of
Payment Dates occurring after the Date of Grant and before the first anniversary
of the most recent annual meeting of stockholders of the Company.
 
7

--------------------------------------------------------------------------------

(c)                                      Restricted Stock granted under Section
3.4 shall vest six months after the Date of Grant.
 
(d)                                      Notwithstanding the other provisions of
this Section 3.6, (i) Restricted Stock shall only vest as provided in this
Section 3.6 if the holder is a Director at the time the Restricted Stock would
otherwise vest and (ii) upon the occurrence of a Change in Control, all
Restricted Stock issued under the Plan that is outstanding at the time of the
Change in Control shall immediately vest.
 
(e)                                      Notwithstanding the vesting conditions
set forth in the Plan or the Compensation Plan, the Committee may in its
discretion at any time accelerate the vesting of Restricted Stock or otherwise
waive or amend any conditions of a grant of Restricted Stock under the Plan.
 
Section 3.7.               Restrictions on Transfer.  Restricted Stock granted
to an Eligible Director under the Plan (whether represented by stock
certificates or in book entry or other electronic form) shall be registered in
the Director’s name or, at the option of the Committee, not issued until such
time as the Restricted Stock shall become vested or as otherwise determined by
the Committee.  If certificates are issued prior to the Shares of Restricted
Stock becoming vested, such certificates shall either be held by the Company on
behalf of the Director, or delivered to the Director bearing a legend to
restrict transfer of the certificate until the Restricted Stock has vested, as
determined by the Committee.  The Director shall have the right to vote and
receive dividends on the Restricted Stock before it has vested.  Except as may
otherwise be expressly permitted by the Committee, no Share of Restricted Stock
may be sold, transferred, assigned or pledged by the Director until such Share
has vested.  In the event that a Director ceases to be a Director before all the
Director’s Restricted Stock has vested, the Shares of Restricted Stock that have
not vested shall be forfeited.  At the time Restricted Stock vests (and, if the
Director has been issued legended certificates for Restricted Stock, upon the
return of such certificates to the Company), such vested Shares shall be issued
to the Director, in certificated or book entry or other electronic form, free of
restrictions.
 
Section 3.8.               Issuance of Shares.  As a condition of the issuance
of any Shares of Restricted Stock, the Committee may obtain such agreements or
undertakings, if any, as it may deem necessary or advisable to assure compliance
with any provision of the Plan, any agreement or any law or regulation
including, but not limited to, the following:
 
(a)                                      a representation, warranty or agreement
by the Eligible Director to the Company that the Eligible Director is acquiring
the Shares for investment and not with a view to, or for sale in connection
with, the distribution of any such Shares; and
 
(b)                                      a representation, warranty or agreement
to be bound by any restrictions that are, in the opinion of the Committee,
necessary or appropriate to comply with the provisions of any securities law
deemed by the Committee to be applicable to the issuance of the Shares.
 
8

--------------------------------------------------------------------------------

Section 3.9.               Section 83(b) Election.  If a Director receives
Restricted Stock that is subject to a “substantial risk of forfeiture,” the
Director may elect under Section 83(b) of the Code to include in his or her
gross income, for the taxable year in which the Restricted Stock is received,
the Fair Market Value of such Restricted Stock on the Date of Grant.  If the
Director makes the Section 83(b) election, the Director shall (a) make such
election in a manner that is satisfactory to the Committee, (b) provide the
Company with a copy of such election and (c) agree to promptly notify the
Company if any Internal Revenue Service or state tax agent, on audit or
otherwise, questions the validity or correctness of such election or of the
amount of income reportable on account of such election.
 
ARTICLE IV
ADDITIONAL PROVISIONS
 
Section 4.1.               Administration of the Plan.  The Plan shall be
administered by the Committee.  The Committee shall have the authority to
interpret the provisions of the Plan, to adopt such rules and regulations for
carrying out the Plan as it may deem advisable, to decide conclusively all
questions arising with respect to the Plan and to make all other determinations
and take all other actions necessary or desirable for the administration of the
Plan.  All decisions and acts of the Committee shall be final and binding upon
all affected Optionees and holders of Restricted Stock.  If there is no
Committee, the Board shall administer the Plan and in such case all references
to the Committee shall be deemed to be references to the Board.
 
Section 4.2.               Adjustment of Shares.  If at any time while the Plan
is in effect, there shall be any increase or decrease in the number of issued
and outstanding Shares through the declaration of a stock dividend or through
any recapitalization resulting in a stock split, combination or exchange of
Shares, the Committee shall make an appropriate adjustment in the number and
kind of Shares then subject to being issued under the Plan, so that the same
proportion of the Company’s issued and outstanding Shares shall continue to be
subject to issuance under the Plan upon the exercise of Options or as Restricted
Stock.
 
Section 4.3.               Amendment.  The Board may amend or modify the Plan in
any respect at any time, subject to stockholder approval if required by
applicable law or regulation or by applicable stock exchange rules.
 
Section 4.4.               Duration and Termination.  The Plan shall be of
unlimited duration.  The Board may suspend, discontinue or terminate the Plan at
any time.  Such action shall not impair any of the rights of any holder of any
Option or Restricted Stock outstanding on the date of the Plan’s suspension,
discontinuance or termination without the holder’s written consent.
 
Section 4.5.               Effective Date.  The Plan amends and restates the
Existing Plan in its entirety, effective April 28, 2015.
 
 
9

--------------------------------------------------------------------------------

 